Citation Nr: 0738790	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-28 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than August 16, 
2001, for the award of an initial 100 percent disability 
rating for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel











INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted a 100 percent rating for the 
veteran's service connected PTSD, effective August 16, 2001, 
the date of receipt of the veteran's reopened claim for 
service connection.

The Board remanded the case in February 2005 and again in 
April 2006.  It is again before the Board.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD 
by a rating decision dated in October 1996; the veteran did 
not appeal that rating decision.

2.  The veteran submitted a request to reopen his previously 
denied claim of service connection for PTSD on August 16, 
2001.


CONCLUSION OF LAW

Criteria for assignment of an effective date prior to August 
16, 2001, for the award of an initial 100 percent disability 
rating for PTSD, have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in June 2006, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in the June 2006 letter.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision; however, the Court specifically stated in Pelegrini 
that it was not requiring the voiding or nullification of any 
AOJ action or decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based and the Board 
specifically finds that the veteran was not prejudiced by the 
post-AOJ decision notice because he was given sufficient time 
to submit and/or identify any and all evidence necessary to 
substantiate his claim.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

Analysis

A review of the record shows that in an October 1996 rating 
decision, the RO denied service connection for PTSD on the 
basis that the evidence did not show that the veteran 
currently had PTSD.  In an October 1996 letter, he was duly 
notified of this determination, as well as his appellate 
rights.  In the year following the notification of the 
denial, the veteran did not initiate an appeal; an appeal 
requires a notice of disagreement on behalf of the claimant 
and a substantive appeal after a statement of the case is 
provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

A previous determination which is final and binding will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a).  The veteran has not 
alleged CUE.  Accordingly, the October 1996 rating decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (2007).

On August 16, 2001, the RO received the veteran's application 
to reopen his claim of service connection for PTSD.  The 
record does not show, nor does the veteran contend, that 
there was a claim of service connection for PTSD pending 
prior to that date.

In an October 2002 rating decision, the RO granted service 
connection for PTSD, effective August 16, 2001, and assigned 
an initial 70 percent rating.  In February 2003, the veteran 
submitted a notice of disagreement with this determination.  
In a May 2003 rating decision, however, the RO granted an 
initial, maximum 100 percent rating for PTSD, effective 
August 16, 2001.  See AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran's then attorney appealed this decision on the 
veteran's behalf, claiming that "the veteran seeks an 
earlier effective date for his Total Rating than granted in 
the Rating Decision."

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2007).  
The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1), (r) (2007). 

In this case, neither the veteran or his previous attorney 
has submitted any evidence or specific argument as to why an 
effective date earlier than August 16, 2001, is warranted.  
The Board has carefully reviewed the record, including the 
August 2003 boilerplate submission of the veteran's then 
attorney, but is unable to discern the nature of his 
disagreement with the RO's actions.  

The Board has considered whether the veteran submitted an 
informal claim subsequent to the final October 1996 decision 
and prior to the assigned effective date of August 16, 2001, 
and the Board concludes that he did not submit such a claim.  
There is nothing in the record subsequent to the final 
October 1996 rating decision and prior to the August 16, 
2001, claim to reopen which could be construed as an informal 
claim to reopen or of entitlement to service connection.  The 
RO granted service-connected benefits and a 100 percent 
rating based on the date of the reopened claim and applicable 
regulations.  The grant of the 100 percent rating was based 
on newly submitted evidence (an April 2003 VA psychiatrist's 
statement) showing that the veteran's PTSD that rendered him 
unemployable.  Because the veteran had expressed disagreement 
with the October 2002 rating decision that granted service 
connection for PTSD and assigned an initial 70 percent 
rating, the RO made the effective date of the 100 percent 
rating effective from the date of the claim to reopen.  Based 
on the foregoing, the Board concludes that August 16, 2001, 
is the correct date of claim.  Per VA regulations, the 
effective date can be no earlier than the date of claim to 
reopen.  See 38 C.F.R. § 3.400 (2007).

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is inapplicable.  See 38 U.S.C.A. § 5107(b) (West 
2002).


ORDER

An effective date earlier than August 16, 2001, for the award 
of an initial 100 percent disability rating for PTSD, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


